 



Exhibit 10.15
AMENDMENT, FREEZE AND TERMINATION AGREEMENT TO THE
XANSER CORPORATION
1996 SUPPLEMENTAL DEFERRED COMPENSATION PLAN
     THIS AMENDMENT, FREEZE AND TERMINATION AGREEMENT is made by Xanser
Corporation (the “Sponsor”),
W I T N E S S E T H:
     WHEREAS, the Sponsor previously entered into that Xanser Corporation 1996
Supplemental Deferred Compensation Plan effective August 16, 1996 (the “Plan”);
     WHEREAS, the Sponsor reserved the right to amend and/or terminate the Plan
at any time; and
     WHEREAS, the Sponsor has determined to amend the Plan, effective as of the
earlier of (a) the “KSL Effective Time” (as that term is defined in that certain
Agreement and Plan of Merger dated October 31, 2004, by and among Kaneb Services
LLC and Valero L.P. (“Valero”) and certain of Valero’s affiliates, as amended
from time to time), (b) a date during 2005 designated in writing by an executive
officer of the Sponsor that precedes the KSL Effective Time and is not later
than December 15, 2005, and (c) December 15, 2005 (such effective date is
referred to hereinafter as the “Termination Date”) (1) to prohibit additional
individuals from becoming participants under the Plan, (2) to cease all benefit
accruals under the Plan and (3) to terminate the Plan and distribute all accrued
and vested amounts payable under the Plan;
     NOW, THEREFORE, the Sponsor hereby agrees that notwithstanding any other
provisions of the Plan to the contrary, the Plan is amended, frozen and
terminated as follows.
     1. Effective as of the Termination Date, the Plan is amended by adding
thereto the following new Section 29:
     29. Eligibility, Benefit Accruals, Vesting And Computation And Payment Of
Benefits Incident To Freezing And Termination Of The Plan.
A. Eligibility. Notwithstanding any other provision of the Plan to the contrary,
no individual who is not a Participant under the Plan on the Final

- 1 -



--------------------------------------------------------------------------------



 



Valuation Date shall become a Participant under the Plan on or after the Final
Valuation Date. Notwithstanding Section 2.P. of the Plan or any other provision
of the Plan to the contrary, the term “Final Valuation Date” means, with respect
to a Participant, the earlier of (a) the “KSL Effective Time” (as that term is
defined in that certain Agreement and Plan of Merger dated October 31, 2004, by
and among Kaneb Services LLC and Valero L.P. (“Valero”) and certain of Valero’s
affiliates, as amended from time to time (the “Merger Agreement”), (b) a date
during 2005 designated in writing by an executive officer of the Sponsor that
precedes the KSL Effective Time and is not later than December 15, 2005, and
(c) December 15, 2005.
B. Benefit Accrual. Notwithstanding any other provision of the Plan to the
contrary, any individual who is a Participant under the Plan on the Final
Valuation Date and who has not already ceased accruing benefits under the Plan
shall cease accruing benefits under the Plan as of the Final Valuation Date.
C. Vesting. Notwithstanding any other provision of the Plan to the contrary,
each Participant under the Plan who was employed on the Final Valuation Date and
who was not already fully vested in his or her accrued benefit under the Plan as
of the Final Valuation Date shall become fully vested as of the Final Valuation
Date in his or her accrued benefit under the Plan.
D. Computation of Benefits Payable Under the Plan as of the Final Valuation
Date. Notwithstanding any other provision of the Plan to the contrary,
including, but not limited to, any provision of Sections 8 or 12 of the Plan, as
of the Final Valuation Date each Participant (or his or her beneficiary) shall
be entitled to receive (less applicable tax withholdings), in lieu of any other
benefits under the Plan, (a) that number of shares of the Company’s Common Stock
equal to the number of Deferred Stock Units credited to the Participant’s
Employee Deferred Stock Unit Sub-Ledger Account, Company Matching DSU Sub-Ledger
Account, and Company 2% DSU Sub-Ledger Account (unless the Committee in its sole
discretion elects to make such payment in cash) and (b) a single sum payment in
cash in an amount equal to the sum of (i) the KSL DSUs credited to the
Participant’s KSL Deferred Stock Unit Ledger account multiplied by an amount
equal to the KSL Consideration (as that term is defined in the Merger
Agreement), with the aggregate amount of such payment rounded to the nearest
cent, and (ii) the Quarterly Cash Distributions (and interest thereon) credited
to the Participant’s KSL Deferred Stock Unit Ledger account, provided, however,
that if the Merger Agreement is terminated before December 15, 2005, or if the
transactions contemplated in the Merger Agreement do not occur before
December 15, 2005, then each Participant (or his or her beneficiary) shall be
entitled to receive (less applicable tax withholdings), in lieu of any other
benefits under the Plan including, but not limited to, the preceding provisions
of this Section 29.D., (a) that number of shares of the Company’s Common Stock
equal to the number of Deferred Stock Units

- 2 -



--------------------------------------------------------------------------------



 



credited to the Participant’s Employee Deferred Stock Unit Sub-Ledger Account,
Company Matching DSU Sub-Ledger Account, and Company 2% DSU Sub-Ledger Account
(unless the Committee in its sole discretion elects to make such payment in
cash), (b) that number of KSL Common Shares equal to the number of KSL DSUs
credited to the Participant’s KSL Deferred Stock Unit Ledger account, and (c) a
single sum payment in cash in an amount equal to the Quarterly Cash
Distributions (and interest thereon) credited to the Participant’s KSL Deferred
Stock Unit Ledger account.
E. Payment of Benefits Payable Under the Plan on the Final Valuation Date.
Notwithstanding any other provision of the Plan to the contrary, including, but
not limited to, any provision of Sections 9 or 13 of the Plan, or any election
previously made under the Plan by the Participant, a Participant’s benefit
payable to him pursuant to Section 29.D, less applicable tax withholdings, shall
be distributed to the Participant (or his or her beneficiary) as soon as
administratively practicable after the Final Valuation Date, but in no case
later than December 31, 2005.
     2.   The Plan, as amended by this Amendment, Freeze and Termination
Agreement, is frozen and terminated on the Termination Date.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sponsor has caused this Agreement to be executed on
the 29th day of April, 2005.

                  XANSER CORPORATION    
 
           
 
  By:   /s/ William H. Kettler    
 
  Title:  
Vice President
   
 
     
 
   

 